Bloom, J.,
dissents in a memorandum as follows: Petitioners, by this original article 78 proceeding, seek to compel respondent to permit petitioners to withdraw as counsel to a defendant in a criminal action. Respondent moves to dismiss the proceeding. It is undisputed that the defendant struck an attorney, associated with petitioner Legal Aid Society, who had been assigned to defend him in a totally unrelated proceeding. Moreover, he has made comments which petitioner, Mullane, also associated with the Legal Aid Society, who has been assigned to defend him in this proceeding, regards as intimidating. In the face of the events here presented, the obligation confronting the trial court is a serious one. He must balance calendar requirements and the need for expeditious disposition against constitutional demand of a fair trial and the need to safeguard the physical safety of counsel. Nevertheless, while "Determination as to what course should be followed under the circumstances involves a grave responsibility * * * the matter is one which rests at present at least within the discretion of the trial court. We are unable to say on the record presented that the court is acting or will act in excess of jurisdiction” (Matter of Glass v Markewich, 6 AD2d 793, 794). Accordingly, I would deny the application and grant the motion to dismiss.